TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00610-CR



                                    Patrick Heaney, Appellant

                                                v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-14-205206, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant Patrick Heaney seeks to appeal from a judgment of conviction for

possession of a controlled substance. See Tex. Health & Safety Code § 481.115(b). The trial court

has certified that: (1) this is a plea-bargain case and appellant has no right of appeal, and

(2) appellant waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P.

25.2(a)(2), (d).



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: October 20, 2016

Do Not Publish